Citation Nr: 9935632	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  94-10 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for entitlement to service connection for 
an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	F. L. Smith, attorney


WITNESSES AT HEARING ON APPEAL

Appellant, H. R., F. R., N. S.


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel

INTRODUCTION

The veteran had active military service from June 25, 1973 to 
August 14, 1973.  His DD 214 shows discharge due to physical 
disability, and he is credited with 1 month and 20 days of 
active duty.

The veteran and witnesses provided testimony before a 
traveling member of the Board, sitting at Oakland, 
California, in March 1997.

In June 1997 the Board of Veterans' Appeals (Board), found 
that new and material evidence had not been submitted in 
order to reopen a claim for service connection for a 
psychiatric disorder.  The Secretary, in October 1998, filed 
a motion with the United States Court of Veterans Appeals 
(Court) to vacate and remand the June 1997 Board decision 
based upon the Federal Circuit Court of Appeals' recent 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) to 
determine if the appellant submitted new and material 
evidence under 38 C.F.R. § 3.156(a) (1998).  In [citation redacted], the 
Court, in a single-judge disposition, vacated the Board 
decision, and remanded the case for proceedings consistent 
with Hodge.


REMAND

The United States Court of Appeals for the Federal Circuit 
entered a decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) concerning the definition of the term "new and 
material evidence" found in 38 U.S.C.A. § 5108 (West 1991).  
In that determination, the Court of Appeals for the Federal 
Circuit held that the United States Court of Veterans Appeals 
(Court) in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation." Hodge, 155 F.3d at 1364.  The Court of 
Appeals for the Federal Circuit further held that the Court's 
"legal analysis may impose a higher burden on the veteran 
before a disallowed claim is reopened" as to what 
constitutes "material evidence" Id. at 1363, and remanded 
the case for review under the Secretary's regulatory 
definition of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i) it was not 
of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 'new' 
and 'probative' (iii) it is reasonably likely to 
change the outcome when viewed in light of all the 
evidence of record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely impact the 
new evidence submitted will have on the outcome of 
the veteran's claim; it requires that 'there must 
be a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1361.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition was 
not to require the veteran to demonstrate that the 
new evidence would probably change the outcome of 
the claim; rather it emphasizes the importance of a 
complete record for evaluation of the veteran's 
claim.
Id. at 1363.

The Court of Appeals of the Federal Circuit also found that 
the controlling statutory and regulatory scheme expressly 
defined "new and material evidence" in 38 C.F.R. § 3.156(a) 
(1994).  This remand provides the RO the opportunity to 
review the veteran's claim under Hodge.  Further, the two-
step process set out in Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991), for reopening of claim became a three-step 
process under the Federal Circuit's holding in Hodge:

the Secretary must first determine whether new and 
material evidence has been presented under 
38 C.F.R. § 3.156(a); second, if new and material 
evidence has been presented, immediately upon 
reopening the Secretary must determine whether, 
based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary may evaluate 
the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.

Winters v. West, 12 Vet. App. 203, 206 (1999); Elkins v. 
West, 12 Vet. App. 209 (1999)

The veteran's representative, in an August 1999 pleading, 
stated that "[i]n the event the Board cannot find service-
connection based on the current record, I request that the 
case be remanded to the RO for a hearing and opportunity to 
submit additional evidence."  The Board does not enter 
preliminary rulings.  The law and regulations clearly provide 
that the right to a hearing must be honored.  38 U.S.C.A. 
§ 7107(b) (West 1991 & Supp. 1998); 38 C.F.R. § 20.700 
(1999).  Accordingly, the Board will defer action until the 
claimant and his attorney have had the opportunity to 
exercise the right to a personal hearing at the RO. 

The appellant's attorney, in an August 1999 "Statement in 
Support of Claim," raised a number of points.  The attorney 
argues that the Board erred in 1996 in finding that the SMRs 
added to the record did not constitute new and material 
evidence.  In the 1996 Board determination, the Board found 
under the case law then in effect that while new evidence had 
been submitted, it was not material because it raised no 
reasonable possibility of changing the outcome.  One of the 
effects of Hodge is apparently to decouple consideration of 
the likelihood of success on the merits from the 
determination of whether evidence is new and material.  It 
would thus appear that post Hodge, the provisions of 
38 C.F.R. § 3.156(c) would indicate that the RO should review 
the adjudication in October 1973 de novo as though the 
additional service medical records added to the record in 
1996 were on file in 1973.   On the other hand, as the Court 
appears to acknowledge in the order vacating the Board's 
decision, none of the evidence now of record, either old or 
new, relates the appellant's present condition to service.  
The Court further observed ("without deciding the issue") 
that without medical opinion linking the appellant's present 
condition to service, it is immaterial with his condition 
existed prior to service.  

The attorney also maintains that the veteran's claim should 
be allowed in light of Miller v. West, 11 Vet. App. 345 
(1998), which addressed the significance and weight certain 
service medical evidence, including specifically the report 
of a Medical Board proceedings.  In Miller, the Court held 
that a Medical Board report finding a disability has 
preexisted service was not sufficient to constitute clear and 
unmistakable evidence to rebut the presumption of soundness 
where the medical reports, including a report of the Medical 
Board proceeding, cited by the Board "were not supported by 
any contemporaneous clinical evidence or recorded history in 
the record."  The Court went on to state that:

A bare conclusion, even one written by a 
medical professional, without a factual 
predicate in the record does not constitute 
clear and unmistakable evidence sufficient to 
rebut the statutory presumption of soundness.

Id. at 348.  In what appears to be an alternative argument, 
the attorney also contends that the contemporaneous clinical 
evidence and recorded history that is present in this record 
does not support the ultimate conclusion of the Medical Board 
that the disability had preexisted and was not aggravated in 
service.  

The Board notes that since Miller, the Court has also 
addressed the significance and weight of a Board of Medical 
Survey (Medical Board) proceedings in Gahman v. West, 12 Vet. 
App. 406 (1999).  The Court found the situation in Gahman 
distinguishable from that in Miller because in Gahman there 
was a factual predicate for the Board of Survey's conclusion, 
specifically the veteran's own "history filtered through the 
medical expertise of the Board of Medical Survey."   The 
Court further emphasized that a Board of Medical Survey is 

not merely a collection of three doctors, 
rather, it is an entity not unlike the 
[Board] in that it is charged with 
adjudicating an issue and rendering a factual 
determination as to the cause and extent of a 
service member's disability.  See 10 U.S.C. 
1203 ("Upon determination by the Secretary 
concerned that a member . . . is unfit to 
perform the duties of the member's office, 
grade, rank, or rating because of physical 
disability . . . the member may be separated 
from the member's armed force."); 10 U.S.C. 
§ 1215(b)(1) ("the Secretary concerned has 
all powers, functions and duties incident to 
the determination under this chapter of the 
fitness for active duty of any member of the 
armed force under his jurisdiction"); 10 
U.S.C. § 1216(a) ("The Secretary concerned 
shall prescribe regulations to carry out this 
chapter within his department.")

The Court went on to point out the requirements for fair and 
impartial hearings in Medical Board proceedings, notice of 
the action taken and notice of the rights of the service 
member, including the right of appeal.  Accordingly, the RO 
should review the facts of this case in light of both Miller 
and Gahman.

The attorney further argues that the RO committed clear and 
unmistakable error (CUE) in the 1973 decision by failing to 
obtain additional documents, including the veteran's entrance 
physical, and inpatient medical records.  In this context, 
the Board notes that an assertion of CUE only applies to 
prior final determinations.  If in this case the correct 
analysis post Hodge is that 38 C.F.R. § 3.156(c) dictates 
that the 1973 determination be "reconsidered" de novo in 
light of the additional service medical records added to the 
record in 1996, then is would not appear that the 1973 
determination may be challenged on the basis of CUE.  This 
would be to the advantage of the claimant as the Court has 
set very high hurdles that must be surmounted to raise a 
valid claim of CUE.  A CUE is "undebatable, so that it can be 
said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc); Porter v. Brown, 5 Vet. App. 233, 235 (1993).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).  

In light of all of the above, the case is remanded to the RO 
for the following actions;

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  The appellant has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should contact the veteran and 
his representative to determine if an 
additional personal hearing is requested.  
If so, appropriate action should be taken 
to provide the claimant with such a 
hearing.

3.  Following the matters outlined in (1) 
and (2), the RO should review the issue 
of whether new and material evidence has 
been submitted in order to reopen a claim 
for entitlement to service connection for 
an acquired psychiatric disorder, under 
the guidelines set forth in Hodge, and in 
view of the matters discussed above.  If 
new and material evidence is found, the 
RO must then determine if the claim is 
well-grounded and whether the duty to 
assist has been fulfilled.

4.  If the RO determines that the 1973 
determination was final, then the RO 
should consider the claim of CUE in the 
1973 rating determination.  If the 
determination is adverse, the veteran and 
his representative must follow normal 
appellate procedures to obtain review by 
the Board.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




